Citation Nr: 1227036	
Decision Date: 08/06/12    Archive Date: 08/10/12

DOCKET NO.  12 04 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a skin condition of the groin. 

2.  Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel




INTRODUCTION

The Veteran had active service from March 1954 to March 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the St. Petersburg, Florida, regional office (RO) of the Department of Veterans Affairs (VA).  

The Veteran's electronic records (Virtual VA) were reviewed prior to this decision.  They do not contain any records not already contained in the claims folder. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran was treated for a skin rash in the vicinity of his groin during service in 1971 or 1972; a current rash was not noted at the time of his December 1973 discharge examination.  

2.  There is no medical evidence to confirm a current diagnosis of a skin rash of the groin; even if such a rash is presumed to currently reoccur on a periodic basis, the preponderance of competent medical opinion states that they would not be related to the rash that was first treated in service.  



CONCLUSIONS OF LAW

A skin condition of the groin was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154(b), 5103, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304(d), 3.307, 3.309 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); C.F.R. § 3.159(b)(1) (2011).  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO. 

The Court has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must inform a claimant that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.  

In this case, the Veteran was provided with a letter in April 2010 that contained all of the notification required by 38 C.F.R. § 3.159, as defined by Dingess and Pelegrini.  This letter was provided to the Veteran prior to the initial adjudication of his claim.  The Board concludes that the duty to notify has been met.  

The Board further concludes that the duty to assist has also been met.  The Veteran's service treatment records have been obtained.  Private medical records and VA treatment records have been obtained.  He was afforded an appropriate VA examination, and an opinion has been obtained from the examiner after a review of the claims folder.  There is no indication that there is any relevant evidence outstanding in this claim, and the Board will proceed with consideration of the Veteran's appeal.

Service Connection

The Veteran contends that he has developed a chronic skin rash in the area of his groin as a result of active service.  He states that he was treated for this rash towards the end of his service in Vietnam, that he was told by his doctor in service that the rash would never be cured but only controlled, and that he continues to experience the recurrence of this rash during hot weather. 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson; see Grover v. West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet); Espiritu, 2 Vet. App. at 494-95 (lay person may provide eyewitness account of medical symptoms).  

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence."

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

If certain presumptive diseases becomes manifest to a degree of 10 percent within one year of separation from active service, they are presumed to have been incurred during active service, even though there is no evidence of these diseases during service.  This presumption is rebuttable by affirmative evidence to the contrary.  However, the Board notes that these diseases do not include tinea cruris.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

The record shows that the Veteran had active service in Vietnam.  A veteran who, during active military service, served in Vietnam during the period beginning in January 1962 and ending in May 1975, is presumed to have been exposed to herbicides.  38 C.F.R. §§ 3.307, 3.309.  The last date on which such a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the Vietnam era.  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307.  

For a veteran exposed to an herbicide agent during active military, naval, or air service, there are certain diseases that shall be service-connected even though there is no record of such disease during service.  However, the Board again notes that these diseases do not include tinea cruris.  38 C.F.R. § 3.309(e).

Notwithstanding the foregoing presumption provisions, the United States Court of Appeals for the Federal Circuit has determined that a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); see also Ramey v. Gober, 120 F.3d 1239, 1247-48 (Fed. Cir. 1997), aff'g Ramey v. Brown, 9 Vet. App. 40 (1996); Brock v. Brown, 10 Vet. App. 155, 160-61 (1997). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).  

A disorder may be service connected if the evidence of record, regardless of its date, shows that the veteran had a chronic disorder in service or during an applicable presumptive period, and that the veteran still has such a disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).  

In this case, the Veteran argues that his skin condition in the groin area resulted from flying every day in very hot conditions, and that his flight suit was continuously soaked through and dried several times a day without being properly cleaned.  He notes that this was during combat.  Indeed, the records indicate that the Veteran was a B-52 pilot, although it is not clear if he was flying this particular craft at the time he was stationed in Vietnam and developed his claimed rash.  

In the case of any Veteran who engaged in combat with the enemy during active service, the Secretary shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the veteran.  Service connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  The reasons for granting or denying service connection in each case shall be recorded in full.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d). 

The service treatment records include a July 1972 notation that the Veteran was seen for erythema multiform or a bizarre fungus from Vietnam.  He was treated with medicated shampoo.  The area of the body that was affected was not identified.  His skin was normal at the time of an April 1973 annual flying examination, and also at his December 1973 discharge examination.  He did not complete a Report of Medical History at that time.  The Board notes that with these records and the combat presumption, it is established that the Veteran was treated for a skin condition of the groin during active service.  

At this juncture, the Board notes that evidence of a disease during service is but one of the elements required for service connection.  As there is no evidence that the skin condition for which the Veteran was treated is a presumptive disability, then there must still be evidence of a current skin rash of the groin and a relationship between the current disability and active service before service connection may be established.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The post service medical records include the report of a May 1974 VA examination.  However, the report form states under the area for examination of the skin that there was no dermatitis.  The Veteran did not report any rash of the groin, and no rash was noted.  

The evidence also includes private medical records dating from 2001 to 2009.  These records show treatment for several disorders of the skin located among other places on his back and his face.  The diagnoses include hyperkeratosis lesions and a basal cell carcinoma.  However, these records are completely negative for treatment for a rash in the vicinity of the groin.  At this point, the Board notes that the Veteran submitted a separate claim for service connection for cancer of the skin.  Service connection for this disability was denied in a rating decision, and this matter is not currently before the Board. 

At a May 2010 VA examination, the Veteran reported that he first noticed the rash about his groin in 1971, and that it flared up about six times each year.  It cleared up with use of an over the counter medication.  Heat seemed to make the rash worse.  On examination, mild erythema in the skin folds from obesity was present, but the examiner added that no specific rash was noted.  The diagnoses included a history of bilateral tinea cruris, now stable with frequent flare-ups, could not be determined at this time.  

An opinion was obtained from a VA examiner in January 2012.  The claims folder was reviewed by the examiner.  The examiner noted a December 1973 examination which referred to a history of tinea pedis/cruris for four months in 1971.  A current infection was not shown on the December 1973 examination, and therefore the previous infections had resolved.  The 1972 reference to a rash in an unspecified location was also noted.  The examiner opined that it was less likely than not that the Veteran's skin rash was incurred in or caused by active service.  The rationale was that tinea cruris, like any of the other tineas, was not a skin condition, but was an infection caused by a fungus.  Like any other infection, it gets resolved when the causal agent dies.  If developed again later in life, it is because the patient came in contact again with the organism and developed a new infection.  This by no means indicates the same organism, as the initial one would have been killed.  A literature review confirmed that tinea pedis, a versicolor that had been found in 2001, and erythrasma were all different entities.  Tinea was a name of a group of diseases caused by fungus. 

The Board finds that the preponderance of the evidence does not support entitlement to service connection for a skin condition of the groin.  First, there is no medical evidence to confirm that the Veteran has ever experienced a skin rash of the groin subsequent to service.  The Board notes that the existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131 (West 1991); see Degmetich v. Brown, 104 F.3d 1328 (1997).  As the evidence does not confirm that the Veteran has a current skin rash of the groin or has had one at any point during his claim, then his appeal must be denied.  

However, the Board notes the Veteran contends that his disability is episodic, that it reoccurs periodically, especially during warm weather, and that it has done so since his discharge from service.  The Veteran is credible, and he is competent to state that he has experiences periodic skin infections.  He is also competent and credible to relate that he was told by his doctor in service that his skin rash might clear but that it would never be cured.  However, the Veteran is not a medical professional, and is not competent to relate any current skin condition of the groin to active service through his own opinion.  The January 2012 VA opinion which found there was no relationship was formulated by a medical doctor after a review of the Veteran's medical records and the relevant literature.  He notes that the service records refer to tinea cruris and fungal infections.  He further notes that these are not chronic disabilities, but can be cured by use of medication.  The doctor notes that the Veteran no longer had his rash at the December 1973 discharge examination, which meant that it had resolved.  Therefore, the examiner opined that any subsequent occurrences of the skin rash would not be related to the initial rash during service, as it would not be the same organism.  This opinion outweighs the opinion from service that was related by the Veteran, as neither the inservice diagnosis nor the reasons and bases for that opinion have been identified.  In contrast, the current examiner discussed the nature of a fungal infection, and cited to medical literature to support his position.  The VA opinion also precludes service connection based on continuity of symptomatology.  It specifically notes that even if the rash periodically reoccurred as described by the Veteran, it would not be related to the one treated in service in that it would be caused by a different organism. 

In summary, even if the Veteran did have a confirmed current diagnosis of a skin rash of the groin, his claim would still fail, as there is no competent medical opinion to relate any current diagnosis to the rash that was treated during service.  Therefore, without evidence to confirm the existence of a current rash of the groin or to relate any such rash to the one treated in service, entitlement to service connection for a skin condition of the groin is not warranted. 

ORDER

Entitlement to service connection for a skin condition of the groin is denied. 


REMAND

The Veteran contends that he has developed bilateral hearing loss as a result of active service.  He notes that he spent 20 years as a pilot in the Air Force, during which time he was often around multi-engine aircraft, including B-52s.

The evidence includes a January 2010 VA audio examination.  This examination confirmed that the Veteran has a hearing loss as defined by VA regulation.  See 38 C.F.R. § 3.385 (2012).  His 20 year history of exposure to aircraft noise was noted.  The examiner opined that the Veteran's complaints of tinnitus were related to his in-service acoustic trauma, and that military noise exposure was conceded.  The Board notes that service connection for tinnitus has now been established.  However, this examiner further opined that the Veteran's current hearing loss was less likely than not related to the noise exposure in service.  This was because all the hearing examinations provided to the Veteran during service show that his hearing was within normal limits for VA purposes.  However, the examiner did note that a definite hearing threshold shift was noted during service.  

The Board notes that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In this regard, the Board notes that the Court has held that, even if disabling hearing loss is not demonstrated at separation from service, a Veteran may, nevertheless, establish service connection for a current hearing disability by submitting evidence that a current disability is causally related to service.  See Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  The opinion provided by the January 2010 VA examiner is inadequate, in that the only reason provided is that the auditory thresholds remained normal prior to discharge.  It does not address whether or not the current hearing loss may have developed after discharge but still be the result of the acoustic trauma acknowledged to have been sustained in service.  This is particularly important in view of the threshold shift that was noted in service.  The examiner must address whether or not the current hearing loss is a continuation of that shift.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA audio examination.  The claims folder must be provided to the examiner for use in the study of this case.  All indicated tests and studies should be conducted.  After the completion of the examination and review of the record, the examiner should attempt to express the following opinions:
a) Is it as likely as not that the Veteran's current bilateral hearing loss is the result of the acoustic trauma he sustained during active service?  
The reasons and bases for this opinion should be provided, to include whether or not hearing loss may manifest many years after exposure to the acoustic trauma to which it is related.  The examiner should also address whether or not the current hearing loss is a continuation of the hearing threshold shift that was shown during service.  

If the examiner finds that they are unable to express the requested opinion without resort to speculation, the reasons and bases for that opinion should be provided, and any evidence that would allow the opinion to be given should be identified.  

2.  After the development requested above has been completed to the extent possible, the RO should again review the record.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the Veteran and representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


